Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2020 and 01/17/2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because, in figure 7, reference character “202” has been used to designate both [radome] and [conformal 5 layer antenna board] should be corrected to reference character 200 and 202, and 
reference character “220” has been used to designate both [layer 4] and [layer 5] should be corrected to reference characters 220 and 230.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8-9, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant recites “at least one pair of a metal sheet cladding a layer of dielectric material”. The limitation is nebulous to the Examiner. It is unclear if it means to have only two layers of metal and dielectric layers or it means to have two layers of metal on one layer of dielectric layer. The Examiner interprets the claim as “at least a pair of layers comprises a metal sheet and a layer of dielectric material, such that the metal sheet is cladding the layer of dielectric material”. For the purpose of examine. 
In claims 8-9, and 20, Applicant recites “first, second and third pairs of a metal sheet cladding a layer of dielectric material”. The limitation is nebulous to the Examiner. It is unclear if it means to have only three pairs of layers in total or it means to have a total of three pair of layers with one dielectric layer. The Examiner interprets the claim as “first, second and third pairs of layers, wherein each pair of layers comprises a metal sheet and a layer of dielectric material, such that the metal sheet of each pair of layers is cladding the respective layer of dielectric material”. For the purpose of examine. 
In claim 14, Applicant recites “at least one pair of a metal sheet cladding a layer of dielectric material”. The limitation is nebulous to the Examiner. It is unclear if it means to have only two layers of metal and dielectric layers or it means to have two layers of metal on one layer of dielectric layer. The Examiner interprets the claim as “at least a pair of layers comprises a metal sheet and a layer of dielectric material, such that the metal sheet is cladding the layer of dielectric material”. For the purpose of examine. 
Claims 2-7 depend from claim 1, claims 10-13 depend from claim 9, claims 15-19 depend from claim 14 and are also indefinite because of their dependency.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Puzella et al. US Patent No. 9172145
Black et al. US 2013/0050015
Butscher et al. US Patent No. 4605932
Rogers US 2020/0212582 and US patent No. 11,088,730




Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/Primary Examiner, Art Unit 2845